Citation Nr: 0815588	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO. 05-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a seizure disorder 
with essential tremors.

4. Entitlement to service connection for hypothyroidism.

5. Entitlement to service connection for 
thrombocytopenia/leucopenia.

6. Entitlement to service connection for vitiligo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, J.Y., and B.B.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1958 to December 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
February 2008.


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to the 
veteran's active duty service, nor may it be presumed to be 
related to the veteran's active duty service.

2. Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to the veteran's active duty 
service, nor may it be presumed to be related to the 
veteran's active duty service.

3. A seizure disorder with essential tremors was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is a seizure disorder with tremors 
otherwise related to the veteran's active duty service.

4. Hypothyroidism was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypothyroidism otherwise related to the veteran's active duty 
service.

5. Thrombocytopenia/leucopenia was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is thrombocytopenia/leucopenia otherwise related to the 
veteran's active duty service.

6. Vitiligo was not manifested during the veteran's active 
duty service or for many years thereafter, nor is vitiligo 
otherwise related to the veteran's active duty service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service. 38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2. Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service. 38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

3. A seizure disorder with essential tremors was not incurred 
in or aggravated by the veteran's active duty service. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4. Hypothyroidism was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

5. Thrombocytopenia/leucopenia was not incurred in or 
aggravated by the veteran's active duty service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

6. Vitiligo was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in February 2004 and April 2004 letters, VA 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

VA did not provide notice as to the information and evidence 
needed to assign a disability rating or an effective date in 
the event entitlement to service connection was established. 
However, the Board finds that this error is not prejudicial 
because the denial of the service connection claims in this 
appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims of 
entitlement to service connection for multiple disabilities. 
It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder. He has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support his claim. 

A February 2004 document from the National Personnel Records 
Center (NPRC) indicates that the medical records contained in 
the veteran's claims folder were damaged in a fire at the 
facility in 1973. The RO sent the veteran a letter in 
February 2004 describing alternative forms of evidence he 
could submit as a substitute for service medical records and 
NA Form 13055 "Request for Information Needed to Reconstruct 
Medical Data." The veteran returned this form in March 2004, 
but he did not complete the bulk of the form, including the 
sections regarding the nature of the claimed illness, injury 
or treatment; the treatment dates; the organization to which 
he was assigned; or, the name and location of the hospital, 
dispensary or medical facility where he was treated for any 
of the alleged disabilities. An August 2004 Memorandum 
entitled "Formal Finding on the Unavailability of Service 
Records" notes that the RO had exhausted all efforts to 
obtain the veteran's military records and that further 
attempts would be futile. In light of these facts, the Board 
finds that VA has made every attempt to locate the veteran's 
service medical records and that further search attempts 
would not prove useful.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991). The Board's analysis has been 
undertaken with this heightened duty in mind. The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran. Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).

The record has been fully developed. It is difficult to 
discern what additional guidance VA could provide the veteran 
regarding what further evidence he should submit to 
substantiate his service connection claims. Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to assist the veteran in the development of that 
application. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d). Additionally, for veteran's 
who have served 90 days or more of active service during a 
war period or after December 31, 1946, certain chronic 
disabilities, such as hypertension and hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

After careful review of the evidence of record, the Board 
finds that a preponderance of the evidence is against a 
finding that entitlement to service connection for bilateral 
hearing loss, hypertension, a seizure disorder with tremors, 
hypothyroidism, thrombocytopenia/leucopenia and vitiligo is 
warranted. 

The evidence of record contains medical evidence showing 
complaints or diagnoses of most of the veteran's claimed 
disabilities, including hypertension, a seizure disorder, and 
hypothyroidism, amongst others. However, there is no 
competent medical evidence showing complaints or diagnoses of 
any of the alleged disabilities during the veteran's active 
duty service period or during the one-year period following 
the veteran's discharge from active duty service. 

As noted above, the veteran's service medical records cannot 
be located. Additionally, there is no competent medical 
evidence from any other sources which shows that the veteran 
had any complaints or diagnoses related to any of the claimed 
disabilities during his period of active duty service or in 
the one-year presumptive period following discharge from 
active duty service. The earliest post-service medical 
evidence of any of the claimed disabilities is not until 
1967, more than seven years after the veteran's discharge 
from active duty service.

The veteran was informed by VA in February 2004 that he could 
submit evidence such as statements from military medical 
personnel, buddy certificates or affidavits, accident or 
police reports, employment physical examination reports, 
private medical evidence of post-service treatment, letters 
written during service, photographs taken during service, 
prescription records or insurance examination reports in lieu 
of service medical records in order to show complaints or 
diagnoses of the claimed disabilities during active duty 
service. The record shows that the veteran did not submit any 
of these types of evidence. Additionally, at the veteran's 
February 2008 Board hearing, the Veterans Law Judge asked the 
veteran if he had any records from his time in service that 
might show any of the alleged disabilities and specifically 
asked him if any family members might have records stored in 
their homes somewhere, but the witnesses testified that they 
did not know the current location of any of the veteran's 
military records. 

In summary, there is simply no evidence of any in-service 
event, illness or injury related to hearing loss, 
hypertension, a seizure disability with tremors, 
hypothyroidism, thrombocytopenia/leucopenia, or vitiligo. 
There is also no continuity of symptomatology shown by the 
evidence of record as the first medical evidence of any of 
the claimed disabilities is not until 1967, more than seven 
years after the veteran's discharge from active duty service. 
Finally, there is no competent medical evidence of record 
which etiologically relates any of the veteran's current 
disabilities to his period of active duty service. As such, 
the Board finds that entitlement to service connection for 
bilateral hearing loss, hypertension, a seizure disorder with 
tremors, hypothyroidism, thrombocytopenia/leucopenia and 
vitiligo is not warranted. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

Service connection for a seizure disorder with essential 
tremors is denied.

Service connection for hypothyroidism is denied.

Service connection for thrombocytopenia/leucopenia is denied.

Service connection for vitiligo is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


